Citation Nr: 1223470	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  02-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia or another acquired psychiatric disorder, excluding posttraumatic stress disorder (PTSD).   

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach ulcer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to June 1957 and from February 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which declined to reopen the claim of entitlement to service connection for schizophrenia and from a July 2002 rating decision by the VARO in Togus, Maine which declined to reopen the claim of entitlement to service connection for a stomach ulcer.  

The Veteran testified at a hearing before the Board in June 2006.  The Board remanded the claims for additional development in December 2003, October 2006, and December 2009.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia or another acquired psychiatric disorder excluding PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Service connection for a stomach ulcer was last denied by a February 1962 rating decision.  The Veteran was notified of that decision in March 1962, but did not appeal the denial.

2.  The evidence received since the February 1962 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a stomach ulcer.


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim of service connection for a stomach ulcer has not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2002, February 2004, March 2006, March 2007, August 2008, and January 2010.  The Veteran was advised in the March 2007 correspondence that his claim for a stomach ulcer was previously denied because the disability was not found on a January 1962 examination and that new and material evidence was required to reopen a previously denied claim.  The correspondence also included the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The February 2004 letter also told the Veteran what constitutes new and material evidence and also advised him of the elements necessary to establish service connection on a direct basis.  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the October 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.   In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran originally submitted a claim of entitlement to service connection for a stomach ulcer in January 1961.  The claim was denied by the RO in February 1962.  Notice of the denial and notice of appellate rights were provided in March 1962.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As a result, service connection for a stomach ulcer may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denial consisted of the Veteran's service medical records and VA examination reports dated in January 1962 and February 1962.  

The service medical records show a report of epigastric distress in January 1960.  An upper gastrointestinal (GI) series was noted to show a questionable ulcer.  A GI series performed on September 16, 1960, was noted to show "probably duodenal ulcer."  The Veteran was placed on an ulcer diet and repeat x-ray studies obtained on September 28, 1960, showed the upper GI tract was radiographically within normal limits.  The Veteran was referred for continued treatment and the diagnosis was noted to be ulcer, duodenum without obstruction.  The Veteran was noted to be asymptomatic and returned to duty in October 1960.  

The January 1962 VA examination report reflects that the Veteran was referred for a GI series which revealed no organic lesion.  The examiner indicated that the Veteran's symptoms appeared to be on a functional basis.   

The February 1962 VA examination was in reference to a psychiatric examination and was unrelated to the Veteran's claim of service connection for a stomach ulcer.  

In a February 1962 rating decision, the RO found that the claimed stomach ulcer was not shown on examination in January 1962 and the claim was denied.  

The Veteran submitted a claim to reopen his claim for service connection for a stomach ulcer in April 2002.  Evidence received since the final prior denial consists of voluminous VA treatment records dated from August 1966 to February 2009; private treatment reports from Willard Hospital, Four Winds, and Evergreen Heights, additional VA examination reports dated in May 1969, May 2001, June 2001, and August 2004, statements from the Veteran, and the Veteran's testimony from a June 2006 hearing before the Board.  

The VA treatment reports, private treatment reports, and VA examination reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  None of the records contain any reference to treatment for or a diagnosis of the claimed stomach ulcer disability.  Consequently, none of the additional medical evidence is material.    

The Veteran's June 2006 testimony and the various statements of record are new in that they were not of record at the time of the of the previous denial.  However, they are not material.  At the June 2006 hearing, the Veteran specifically denied treatment for an ulcer since service and indicated that he has not had an ulcer since he was treated for one in service.  Consequently, the Veteran's testimony and statements are not material.  

In summary, the evidence submitted since the last final denial falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating a claim of service connection for a stomach ulcer, there must be some new evidence that the claimed disability has been diagnosed and was caused or aggravated by military service.

Without some new evidence tending to show that the Veteran's claimed stomach ulcer has been diagnosed and was caused or aggravated by his active service, the claim of entitlement to service connection for a stomach ulcer cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In sum, the new evidence received is not material to the claim of entitlement to service connection for a stomach ulcer.  Thus, in the absence of new and material evidence, the Veteran's claim is not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for a stomach ulcer is denied.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia or another acquired psychiatric disorder, excluding PTSD can be reached.   

The Veteran's claim was initially remanded by the Board in 2003 for the AMC to issue a supplemental statement of the case and cite to the law and regulations governing claims to reopen and applying these laws and regulations to the specific facts of this case pursuant to 38 C.F.R. § 19.31 (2011).  

Although supplemental statements of the case were subsequently issued in November 2004, July 2005 and October 2010, only the November 2004 and October 2010 supplemental statements of the case included the regulations pertaining to claims to reopen.  However, both the November 2004 and the October 2010 supplemental statements of the case referred to the regulations in effect since August 29, 2001.  Additionally, while the AMC issued a letter dated in March 2007 which addressed 38 C.F.R. § 3.156 (new and material evidence), the letter only referenced the regulations in effect since August 29, 2001, and did not include reference to the regulations in effect prior to that date.  

In this case, the Veteran filed his claim to reopen a claim of entitlement to service connection for schizophrenia or another acquired psychiatric disorder, excluding PTSD in March 2001.  Consequently, the regulations in effect prior to August 29, 2001, should have been included on the supplemental statement of the case and considered by the RO/AMC.  

Additionally, although the March 2007 letter notes the reason for the initial denial of the Veteran's claim, because the letter referenced the regulations in effect since August 29, 2001, it does not appear that the Veteran has been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for service connection for schizophrenia or another acquired psychiatric disorder, excluding PTSD.  Given the strict interpretation of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) by the United States Court of Appeals for Veterans Claims (Court), the Board will remand in order to ensure that the Veteran receives the notice he is entitled to receive.

Finally, VA outpatient treatment records dated through February 2009 have been associated with the claims file and reflect psychiatric treatment.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after February 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Specifically, the RO must apprise the Veteran of the requirement that, in accordance with 38 C.F.R. § 3.156, new and material evidence be received in order to reopen his previously denied claim for schizophrenia or another acquired psychiatric disorder excluding PTSD.  The Board notes that the claim to reopen was received in March 2001, prior to the August 2001 amendment to 38 C.F.R. § 3.156.  He should be told of the bases for the prior denials and consequently what is now required to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran should also be instructed as to what is required to substantiate the underlying service connection claim with respect to service connection for schizophrenia or another acquired psychiatric disorder, excluding PTSD.  Id.  

2.  Obtain any VA treatment records dated since February 2009.  Any other relevant records identified by the Veteran should also be obtained.   

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case which addresses 38 C.F.R. § 3.156 in effect prior to August 2001 and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


